MEMORANDUM **
The district court did not err in holding that Akbar Shamji was properly served pursuant to Federal Rule of Civil Procedure 4 and California Civil Procedure Code section 415.20(b). The three previous service attempts constituted the requisite “reasonable diligence.” See, e.g., Ellard v. Conway, 94 Cal.App.4th 540, 114 Cal.Rptr.2d 399, 402 (2001). Bardic Records was Shamji’s business enterprise, and thus the Bardic office where service was delivered was Shamji’s “usual place of business.” See Cal.Civ.Proc.Code § 415.20 judicial council’s cmt. subdiv. b. The complaint and summons were left with the managing agent of Bardic Records who was able to accept packages for, and deliver packages to, Shamji, and was thus “apparently in charge.” See Ellard, 114 Cal. Rptr.2d at 403.
Contrary to Shamji’s assertion, the district court did not rely on actual notice to establish personal jurisdiction. The district court did not err in finding that Shamji had actual notice and deliberately *989chose not to respond; thus his own culpable conduct was the cause of his default. The district court’s factual findings are supported by the record and are not clearly erroneous. See Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir.1988). In light of Shamji’s culpable conduct, it is not necessary to consider whether he had any meritorious defenses. See Franchise Holding II, LLC v. Huntington Rests. Group, Inc., 375 F.3d 922, 926 (9th Cir. 2004).
Shamji’s default, which admits all wellpled allegations, coupled with the declarations submitted to the district court, support the relief granted in the judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.